Citation Nr: 1613235	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for postoperative residuals of cholelithiasis, to include pancreatitis and hiatal hernia.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an evaluation in excess of 10 percent for gastrointestinal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Patrick Wright, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to July 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2005 (cholelithiasis residuals), April 2009 (GERD) and June 2013 (low back) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a videoconference hearing in September 2014 before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.

The Veteran's claim was previously remanded by the Board in January 2015 to obtain outstanding VA treatment records and to provide the Veteran with additional VA examinations.  Review of the claims file reflects that outstanding VA treatment records were associated with the claims file and a VA examination pertinent to the Veteran's GERD was obtained in April 2015.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board notes that its January 2015 decision remanded the issue of, "Entitlement to service connection for postoperative residuals of cholelithiasis, to include scars, pancreatitis, right upper quadrant nerve entrapment, and hiatal hernia."  On remand, in a November 2015 rating decision, the RO granted entitlement to service connection for a painful residual cholecystectomy scar, a superficial residual cholecystectomy scar, and intercostal neuralgia (claimed as right upper quadrant nerve entrapment), all as postoperative residuals of the Veteran's cholelithiasis.  Although the Veteran filed a December 2015 notice of disagreement in response to the November 2015 rating decision contesting the ratings assigned to her service-connected residual cholecystectomy scars, the issues of increased evaluations for these disabilities are not currently before the Board, as the RO has not yet issued a statement of the case in response to the December 2015 notice of disagreement.  As such, the Board finds that the November 2015 rating decision constituted a total grant of benefits sought on appeal for the issues of entitlement to service connection for scars and right upper quadrant nerve entrapment as postoperative residuals of cholelithiasis, and considers these claims to have been resolved in full.  As such, the Board has recharacterized the issue as, "Entitlement to service connection for postoperative residuals of cholelithiasis, to include pancreatitis and hiatal hernia."


FINDING OF FACT

The Veteran's GERD is manifested by epigastric pain, dysphagia, and pyrosis productive of considerable impairment of health; however, there is no evidence of melena, anemia, weight loss, or hematemesis.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for GERD, but no greater, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in September 2008 satisfied the duty to notify provisions with respect to the increased rating claim, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with her increased rating claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

Additionally, VA examinations were conducted in March 2009, August 2011, and April 2015 in connection with the claim decided herein.  Review of the April 2015 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination report reflects that a summary of symptomology congruent with the other evidence of record was rendered following a physical examination of the Veteran and a review of the record.  All offered opinions were accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Veteran also testified at a September 2014 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the Vietnam Veterans of America.  During the hearing, the VLJ and representative asked the Veteran questions about the symptomatology associated with her service-connected GERD.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may help substantiate the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Veteran seeks an increased disability rating for her service-connected GERD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Here, the RO has evaluated the Veteran's GERD as analogous to a hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20.  The Board finds that Diagnostic Code 7346 best approximates the anatomical localization and symptomatology of the Veteran's GERD and that there are no other potential Codes under which to accurately rate her disability.  Therefore, the Veteran's GERD is best evaluated under this Diagnostic Code.  

Under Diagnostic Code 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  38 C.F.R. § 4.114.

The Veteran was provided with a VA stomach, duodenum, and peritoneal adhesions examination in March 2009, at which time she was diagnosed as having GERD.  At that time, the Veteran reported nausea and intermittent diarrhea, but denied vomiting or constipation.  The Veteran additionally reported having bloating sensation in the abdomen without any radiation.  There was no evidence of hematemesis or melena.  The Veteran was prescribed proton pump inhibitors, which afforded some relief and no side effects.  There was no evidence of gastrectomy procedure or peritoneal adhesions, and no evidence of periods of incapacitation due to GERD.  The examiner indicated that the Veteran's GERD did not impair her activities of daily living or employment, although it did require her to eat frequent, small-portioned meals.  There was no history of trauma, neoplasm, or surgical procedures due to GERD.  The Veteran reported gaining 4 to 5 pounds in the previous few months.  There were no signs of clinical anemia or tenderness.  

The Veteran was provided with a VA esophagus and hiatal hernia examination in August 2011, at which time she was diagnosed as having GERD and hypomagnesemia.  Subjectively, the Veteran reported that her current level of disability was severe, that her current medications were not working.  She reported that her GERD kept her up at night, and that she woke up during the middle of the night with a burning sensation in the middle of her throat.  She further reported that she was unable to eat full meals and that even eating partial meals at a certain time of the evening caused her to be up at night and wake up with a burning sensation in her throat.  She indicated that when she did eat, it made her feel full early and that she had to eat small portions throughout the day rather than full meals at a time.  Upon physical examination, her abdomen was soft, nontender, and with no abnormal masses.  Her liver, kidneys, and spleen were within normal limits, with no rebound tenderness and no guarding noted.

The Veteran was most recently provided with a VA esophageal conditions examination in April 2015, at which time she was diagnosed as having post-cholecystectomy syndrome rather than GERD.  The examiner noted that the Veteran's reported symptoms included early satiety, post prandial bloating and belching (which aligned with a diagnosis of post-cholecystectomy syndrome), as well as worsening of heartburn, severe reflux, dysphagia, food sticking in her throat/mid chest, more severe at night (which aligned with a diagnosis of GERD). However, the examiner concluded that all symptoms encompassed a diagnosis of post-cholecystectomy syndrome, as this diagnosis unified all of the expressed symptoms above.  

The Board finds that the Veteran's GERD-like symptoms (now characterized as "post-cholecystectomy syndrome") more closely approximate a 30 percent rating.  The March 2009 examination included evidence of bloating sensation in the abdomen.  The August 2011 examination reported a burning sensation in her chest/throat, while the April 2015 examination reported worsening of heartburn, severe reflux, dysphagia, and food sticking in her throat/mid chest.  As described, the Veteran's GERD symptoms were productive of considerable impairment to her health during this period, and several of these symptoms (i.e., epigastric distress with dysphagia and pyrosis) are listed under the criteria for a 30 percent rating.  As such, a 30 percent rating is warranted.

However, at no point during this period were the Veteran's symptoms productive of severe impairment of health.  The Veteran did not experience material weight loss, anemia, melena, or hematemesis at any point.  While the Veteran's regurgitation and epigastric burning are significant during this period and did in fact cause problems with regard to the Veteran's sleep, they did not severely impact her health.  The record is negative for any hospitalizations for her GERD or indications of weight loss or malnutrition.  As the Veteran's GERD symptoms were not productive of severe impairment of health and did not include melena, anemia, weight loss, or hematemesis, a rating in excess of 30 percent for this period is not warranted.

The Veteran's lay statements on file have been taken into consideration.  The Veteran is competent to report her symptoms.  These lay observations are credible and have been evaluated in light of the rating schedule described above.  The lay statements have been considered in the grant of the 30 percent rating; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the issue on appeal should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

In this case, the schedular criteria are adequate for rating the disability at issue.  Ratings in excess of those assigned are provided in the rating schedule, as noted above; the medical evidence reflects that the disability does not show the symptomatology warranting a rating in excess of 30 percent.  See 38 C.F.R. § 4.1 (2015).  The record does not reflect (or suggest) any symptoms of, or functional impairment due to, the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to the service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for GERD during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is considered part of an increased rating claim when raised by the record or the appellant.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran is currently employed and has not alleged an inability to work.

The Board finds that the preponderance of the evidence weighs against a claim for a rating in excess of 30 percent for GERD.  Consequently, the benefit-of-the-doubt rule does not apply; and entitlement to a rating in excess of 30 percent for GERD is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a rating of 30 percent for GERD, but no greater, is granted.


REMAND

The Veteran also seeks entitlement to service connection for postoperative residuals of cholelithiasis, to include pancreatitis and hiatal hernia, as well as a low back disability that she associates with gall stones.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

These claims were remanded by the Board in January 2015.  At that time, the RO was instructed to provide the Veteran with a VA examination to diagnose all symptomatology claimed by the Veteran to be associated with her cholecystitis/ gallstone surgery.  Such an examination was conducted in April 2015, at which time the examiner diagnosed the Veteran as having an open cholecystectomy scar of the right upper quadrant of the abdomen in 1977, a scar from a revision and hernia repair in 2010, and intercostal neuralgia (which were all granted in a November 2015 rating decision as residual of postoperative residuals of cholelithiasis).  As the April 2015 VA examination did not show a current hiatal hernia diagnosis, the RO did not award entitlement to service connection for a hiatal hernia; it did, however, indicate that the VA examination noted that the Veteran had a cholecystectomy revision and hernia repair procedure done in 2010, for which service connection for the residual scar was granted.  This suggests that the Veteran's hiatal hernia was considered by the RO to also be a postoperative residual of cholelithiasis.

The Board notes that the April 2015 examiner merely noted that, "11/24/2008 abdominal CT failed to show a discreet hernia.  However a plastic surgical right subcostal incisional hernia repair/scar revision and intercostal neurectomy was performed on 02/09/2010."  Here, the Veteran initially filed her current claim of entitlement to service connection for postoperative residuals of cholelithiasis in April 2005.  The Board emphasizes that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).  Hence, the Veteran can be service connected for hiatal hernia if the disability existed at any time during the pendency of the appeal, from April 2005 to the present, even if the hernia was repaired in a February 2010 surgery.  

However, the precise nature of the symptomatology associated with the hiatal hernia prior to February 2010, and since surgical repair, still remains unclear.  In this regard, the Board emphasizes that, in general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.  In this regard, the Board notes that the Veteran has been service connected for GERD since January 2001, which is currently rated analogous to hiatal hernia disability under Diagnostic Code 7346.  With this in mind, it is unclear to the Board whether the hiatal hernia manifested as a separate disability prior to February 2010 and/or since February 2010, and, if so, which of the Veteran's hiatal hernia symptoms prior to and since February 2010, if any, were/are separate and distinct from the symptoms for which she is already compensated under her GERD diagnosis.  

As such, the Board must remand this case for supplemental medical nexus opinions clarifying the precise nature and symptomatology of the Veteran's hiatal hernia symptomatology prior to February 2010 and status post surgery.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Finally, the issue of entitlement to service connection for a low back disability, claimed as secondary to gallstone residuals, is inextricably intertwined with the issue of entitlement to service connection for postoperative residuals of cholelithiasis, as evidence generated during further development of the cholelithiasis residuals claim may impact the low back claim.  Therefore, appellate action on the issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any hiatal hernia disability existing at any time during the period of appeal, from April 2005 to the present.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate review of these items in the examination report.  All necessary tests should be conducted, and all clinical findings should be reported in detail.  A complete rationale for all opinions expressed should be provided.

Based on the examination and review of the record, the examiner is also asked to opine as to whether any hiatal hernia disability demonstrated at any time from April 2005 to the present produced symptoms which are separate and distinct from her service-connected GERD, or any other service-connected disability.

The examiner is to provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, then the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any benefit sought remains denied, then a supplemental statement of the case must be provided to the Veteran and her attorney.  After the Veteran and her attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


